Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventor: Lonnie Burrow			:
Application No. 14/858,703			:		Decision on Petition under
Filing Date: September 18, 2015		:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. TRVE:1013		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed    February 16, 2021, to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and 120.

The petition is DISMISSED.

A renewed petition may be filed in response to this decision.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

(1)	This application is a continuation-in-part of Application No. 15/406,844;
(2)	Application No. 15/406,814 is a continuation of Application No. 14/011,202;
(3)	This application is a continuation-in-part of Application No. 14/751,973; 
(4)	Application No. 14/751,973 is a continuation of Application No. 14/011,202;
(5)	Application No. 14/011,202 is a divisional of Application No. 13/292,843; and
(6)	Application No. 13/292,843 claims the benefit of Application No. 61/456,664.

Background

The application was filed with an application data sheet (“ADS”) on September 18, 2015.  The ADS does not include any benefit claims.

A petition under 37 C.F.R. § 1.78 seeking to add benefit claims (1), (2), (5), and (6) set forth above was filed on March 1, 2017.  

The Office issued a decision dismissing the petition via an e-mail notification on August 12, 2017.  The decision indicates benefit claims (1), (2), (5), and (6) are improper.  The decision indicates benefit claims (5) and (6) are improper because there are no proper benefit claims “linking” this application with Application No. 14/011,202. 
A second petition under 37 C.F.R. § 1.78 was filed on August 10, 2020.  The petition seeks to add benefit claims (3)-(6)

The Office issued a decision dismissing the petition via an e-mail notification on November 16, 2020.  

The renewed petition was filed on February 16, 2021.

Discussion

As a preliminary matter, the Office notes the relationship identified in benefit claim (4) is incorrect.  Application No. 14/751,973 is a continuation-in-part (not a continuation) of Application No. 14/011,202

The decision issued on November 16, 2020, states in part,

The instant petition was filed on August 10, 2020, which is more than two years after the expiration of the time periods to file benefit claims (3)-(6).  Therefore, the Office is requesting information concerning the delay in the submission of the benefit claims.

In order for a petition under 37 C.F.R. § 1.78 to be grantable, the entire delay between the date the claim was due and the date the claim was filed must have been unintentional.  

Any renewed petition filed in response to this decision should fully address the following:

(1)	Applicant’s initial failure to timely file benefit claims (3)-(6);
(2)	Applicant’s failure to file a petition to add benefit claims (3) and (4) during the entire time period beginning January 20, 2016, and ending on the date the instant petition was filed,
(3)	Applicant’s delay in filing the first petition, which sought in part to add benefit claims (5) and (6), and
(4)	Applicant’s entire delay in taking any action to add benefit claims (5) and (6) following the dismissal of the first petition.

The renewed petition filed February 16, 2021, fails to include the information referenced above.  Instead, the renewed petition simply states, “The error and entire delay between the date was due under 37 C.F.R. § 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional and without deceptive intent.”

In view of applicant’s failure to submit the information referenced above, the renewed petition is dismissed.

Any renewed petition filed in response to this decision must fully address the following:

(1)	Applicant’s initial failure to timely file benefit claims (3)-(6);
(2)	Applicant’s failure to file a petition to add benefit claims (3) and (4) during the entire time period beginning January 20, 2016, and ending on the date the instant petition was filed,
(3)	Applicant’s delay in filing the first petition, which sought in part to add benefit claims (5) and (6), and
(4)	Applicant’s entire delay in taking any action to add benefit claims (5) and (6) following the dismissal of the first petition.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.